776 N.W.2d 314 (2010)
Derith SMITH, Plaintiff-Appellant,
v.
ANONYMOUS JOINT ENTERPRISE, George Preston, Mary Barrows, Village of Suttons Bay, and Charles Stewart, Defendants, and
Donald Barrows, John Stanek, and Noel Flohe, Defendants-Appellees.
Docket Nos. 138456, 138457, 138458. COA Nos. 275297, 275316, 275463.
Supreme Court of Michigan.
January 13, 2010.

Order
On order of the Chief Justice, the motion by plaintiff-appellant for extension of the time for filing her brief on appeal is considered and it is GRANTED.